      Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 1 of 23




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

                                          )
COMMON CAUSE GEORGIA, as an               )
organization,                             )
                                          )
                               Plaintiff, )
                                          )
                                          )
                                          )
                                          )
                                          )
v.                                        )   Case No. 18-cv-05102-AT
                                          )
BRIAN KEMP, in his official capacity as )
Secretary of State of Georgia             )
                                          )
                                          )
                              Defendant. )
                                          )

       PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
        MOTION FOR A TEMPORARY RESTRAINING ORDER
                  AND EXPEDITED DISCOVERY




                                      1
             Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 2 of 23




                                                  TABLE OF CONTENTS

                                                                                                                                      Page
I.      INTRODUCTION ................................................................................................................... 1
II.        FACTUAL BACKGROUND .............................................................................................. 4
      A.      The Georgia My Voter Page System Has Been Vulnerable to Attack............................. 4
      B.      There Is Significant Evidence That These Vulnerabilities May Have Been Exploited ... 6
      C.     The Secretary of State Has Long Known About These Vulnerabilities and Has
      Politicized and Exacerbated, Rather than Remedied, Them. ...................................................... 7
      D.      Provisional Ballots ........................................................................................................... 8
III.       ARGUMENT ....................................................................................................................... 9
      A.      Common Cause Is Likely to Prevail on the Merits of Its Claims .................................. 11
      B.      Plaintiff Will Suffer Irreparable Harm Absent Preliminary Injunctive Relief ............... 13
      C.      The Balance of the Equities Weighs Heavily in Favor of Plaintiff................................ 15
      D.      The Requested Preliminary Injunctive Relief Would Be in the Public Interest ............ 16
      E.      Common Cause’s Request for Expedited Discovery Should Also Be Granted ............. 17
IV.        CONCLUSION .................................................................................................................. 18




                                                                       i
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 3 of 23




             Plaintiff Common Cause Georgia (“Common Cause”), by and through

counsel, hereby files this Memorandum of Law in Support of its Emergency

Motion for a Temporary Restraining Order and Expedited Discovery.

I.    INTRODUCTION
             Voting in the general election has now closed and it seems clear that

there are a significant number of eligible Georgia voters who, within the next three

days, may very well be disenfranchised through no fault of their own. These

eligible voters may be denied their fundamental right to vote as a result of

malfeasance or tampering with Georgia’s voter registration system. In fact,

Defendant readily admits that the system has been vulnerable to security threats.

Yet, instead of remedying those issues, Defendant politicized and exacerbated the

issue, increasing the likelihood that bad actors would seek to exploit the

vulnerabilities. This, in turn, exacerbated an already-present risk that eligible

voters would be required to cast provisional ballots that would ultimately be

rejected because the county executives would not be able to find voters’

information in the county database.

             This is not a purely hypothetical threat. In the last two years, more

than one in ten names were purged from the Georgia voter rolls. There is no way

at this time to know whether these individuals were legitimately removed from the


                                           1
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 4 of 23




rolls or were removed as a result of tampering with the vulnerable voter

registration system. What we do know, however, is that there are public reports of

large number of voters being required to use provisional ballots in this election—

some as a result of issues such as addresses not matching, some because of more

general problems with the poll books, and some because of problems with the

voting machines—and that without the relief requested, there is a very real risk that

eligible voters will not have their votes counted.1 At this time, Common Cause


1
  See, e.g., Mark Niesse, Long Lines and Equipment Problems Plague Election Day in Georgia,
Atlanta J.-Const. (Nov. 6, 2018), https://politics.myajc.com/news/state--regional-govt--
politics/long-lines-and-equipment-problems-plague-election-day-georgia/
l7NUidWbMetr5OFdGcb5ZM/; Live Voting Updates: Polls Are Closed – At Least Most of
Them, Atlanta J.-Const. (November 6, 2018), https://www.ajc.com/news/state--regional-govt--
politics/live-updates-georgians-head-the-polls/DtYWWHcxngbl4SdVaDAyDL/; About a Dozen
US States Encounter Problems with Voting Machines, Reuters (Nov. 7, 2018),
https://www.theepochtimes.com/a-dozen-u-s-states-see-problems-with-voting-machines_
2709724.html; Jamie Ducharme, Stacey Abrams Is Refusing to Concede the Georgia Governor’s
Race. Here’s What Could Happen Next, Time (Nov. 7, 2018), http://time.com/5447595/stacey-
abrams-brian-kemp-georgia-governor-runoff/; Broken Voting Machines, Long Lines Under
Scrutiny in Georgia, Associated Press (Nov. 7, 2018), https://www.apnews.com/
a2b641d6f03f41f28b2645a20200951f; Amy Gardner & Beth Reinhard, Broken Machines,
Rejected Ballots and Long Lines: Voting Problems Emerge as Americans Go to the Polls, Wash.
Post (Nov. 6, 2018), https://www.washingtonpost.com/politics/broken-machines-rejected-
ballots-and-long-lines-voting-problems-emerge-as-americans-go-to-the-polls/2018/11/06/
ffd11e52-dfa8-11e8-b3f0-62607289efee_story.html?utm_term=.c3087e6aa0f5; Tyler Estep &
Amanda & C. Coyne, Extended Hours Ordered at 3 Gwinnett Precincts, Atlanta J.-Const. (Nov.
6, 2018), https://politics.myajc.com/news/local-govt--politics/machines-down-hundreds-wait-
one-gwinnett-voting-precinct/nNdh2wuAvjinnomVB5Oq9M/; Greg Bluestein, A 4 a.m.
Dispatch: Why Abrams Refused to Concede, Atlanta J.-Const.: Pol. Insider (Nov. 7, 2018),
https://politics.myajc.com/blog/politics/dispatch-why-abrams-refused-
concede/x0sSN5ObEIVERjQCR3y7SO/https://politics.myajc.com/news/state--regional-govt--
politics/long-lines-and-equipment-problems-plague-election-day-
georgia/l7NUidWbMetr5OFdGcb5ZM/; Ontaria Woods, We waited almost 5 hours to vote in my
Georgia precinct. How convenient for Kemp. (Nov. 6, 2018),
                                             2
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 5 of 23




seeks to enjoin the rejection of provisional ballots related to the 2018 general

election on the ground that the voter’s name is not found on the voter registration

list, pending a decision on the permanent relief sought on this case. 2 Common

Cause also seeks immediate discovery of the number of provisional ballots cast per

county, and the reason for each, as well as any guidance provided by the Secretary

to county officials regarding, and all coding sheets or similar documents used in

connection with, reviewing provisional ballots or assessing the eligibility of voters

who voted by provisional ballots, in order to facilitate a hearing on the permanent

relief sought in this action.

               The right to vote is a fundamental right repeatedly recognized by the

Courts. We respectfully submit that in order to protect this fundamental right, the

Court should grant the relief requested in this motion, so that no eligible voter is

denied her fundamental right as a result of the Defendant’s actions or inactions.




https://www.washingtonpost.com/outlook/2018/11/07/we-waited-almost-hours-vote-my-georgia-
precinct-how-convenient-kemp/?utm_term=.593021a6f5be.
2
  In the event the Defendant does not plan to count all provisional ballots cast by voters because
of voting machine failures or ballot shortages, Plaintiff will respectfully move the Court to
amend our complaint and request for relief to prevent the Defendant from rejecting provisional
ballots cast by those voters.
                                                3
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 6 of 23




II.    FACTUAL BACKGROUND

       A.      The Georgia My Voter Page System Has Been Vulnerable to
               Attack
               My Voter Page, a website of the Georgia State Government, is a

public interface where voters can check their voter registration status, poll

locations, and view sample ballots for upcoming elections. The registration

records used at the polls to determine whether voters are eligible to vote are

created from data in the My Voter Page system. As Secretary of State, the

Defendant is responsible for the security of voter information, including

information on the My Voter Page.

               It appears that at the very least for a significant period of time prior to

the November 6, 2018 general election, My Voter Page and the state’s voter

registration server were vulnerable to multiple security breaches. For example, it

has been reported that an individual could access My Voter Page and click on a

link to get to an insecure page, which allowed the individual to view any file on the

My Voter Page server simply by typing the file name into the web browser. 3 An

individual could then access any document, configuration files for the network, or



3
 See Jordan Wilkie & Timothy Pratt, Kemp’s Aggressive Gambit to Distract from Election
Security Crisis, Who. What. Why. (Nov. 4, 2018), https://whowhatwhy.org/2018/11/04/kemps-
aggressive-gambit-to-distract-from-election-security-crisis/ [hereinafter Wilkie & Pratt, Kemp’s
Aggressive Gambit].
                                                4
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 7 of 23




cryptographic keys. 4 An attacker could also take advantage of this vulnerability

and download every Georgia voter’s personally identifiable information and

change or cancel the voter registrations and data housed on the system. 5 It is

believed that an attacker could potentially automate this process to change the

registration of multiple voters at once. 6

              It has also been reported that several computer security and election

system experts looked at the code underlying the My Voter Page website and

concluded that voter data could be easily accessed and changed. The My Voter

Page system does not have the capability to track changes made to voter data so it

is not possible to determine the extent to which voter information was changed.7

              Because voter history, absentee voting data, and early voting data are

public records available on the Secretary of State’s website, this publicly-available

information could be used to target certain demographic groups and manipulate

their data and change or cancel their registrations.




4
  Id.
5
  Id.
6
  Matt Bernhard, Serious Vulnerabilities in Georgia’s Online Voter Registration System,
Medium (Nov. 4, 2018), https://medium.com/@mattbernhard/serious-vulnerabilities-in-georgias-
online-voter-registration-system-cc319cbbe3d8.
7
  Wilkie & Pratt, Kemp’s Aggressive Gambit, supra note 2.
                                             5
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 8 of 23




       B.     There Is Significant Evidence That These Vulnerabilities May
              Have Been Exploited
              While we do not know how long these vulnerabilities have been in

place, we do know that over the last two years, the number of names removed from

Georgia’s rolls was 10 percent of all names on the voter list. (By contrast, the

median jurisdiction in the nation had a purge rate of 7.8 percent from 2014 to 2016,

the last year for which we have national data.)8 When paired with the fact that

Georgia voters, throughout the run up to this general election, reported being

assigned to the wrong precinct, being issued the wrong ballot, and not showing up

in the poll books, this is highly suggestive of tampering with the system. In other

words, while it is not known how long the vulnerabilities described above have

been in place or whether they definitively have been exploited in any way, the

evidence strongly suggests that the vulnerabilities were exploited to change or

delete voter information, thus leading to the possible disenfranchisement of

thousands (if not more) of eligible voters. 9




8
  See Jonathan Brater et al., Brennan Center for Justice, Purges: A Growing Threat to the Right
to Vote at 12 n.1 (2018), available at
https://www.brennancenter.org/sites/default/files/publications/Purges_Growing_Threat_2018.1.p
df.
9
  Jordan Wilkie & Timothy Pratt, Georgia’s Voter Registration System Like ‘Open Bank Safe
Door,’ Who. What. Why. (Nov. 4, 2018), https://whowhatwhy.org/2018/11/04/exclusive-
georgias-voter-registration-system-like-open-bank-safe-door/.
                                               6
        Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 9 of 23




       C.     The Secretary of State Has Long Known About These
              Vulnerabilities and Has Politicized and Exacerbated, Rather than
              Remedied, Them.
              As early as 2015, one of the Defendant’s own employees sent out

personally-identifiable information to twelve media and political organizations. 10

The Defendant was aware of this breach and claimed that “all voter information is

secure and safe.”11

              In August 2016, a computer researcher accessed the entire Georgia

voter registration database and all personally identifiable information on the

database. He found that the system was not password protected and could be

rewritten. The State was notified.12 In February 2017, a security engineer joined

this researcher in finding that the problem persisted, and that voter information

remained unprotected. 13

              In the last week, the Defendant has been specifically alerted to the

vulnerabilities and, rather than using the resources of the State to address and fix



10
   Wilkie & Pratt, Kemp’s Aggressive Gambit, supra note 2.
11
   Id. See also Kristina Torres, Georgia: “Clerical error” in data breach involving 6 million
voters, Atlanta Journal-Constitution (Nov. 18, 2015), https://www.ajc.com/news/state--regional-
govt--politics/georgia-clerical-error-data-breach-involving-million-
voters/pf3GlsIFyuF5ifgRYy5GAJ/.
12
   Declaration of Logan Lamb ¶¶ 13–15, Curling v. Kemp, No. 17 Civ. 2989 (N.D. Ga. Aug. 3,
2018), ECF No. 258-1; see also Wilkie & Pratt, Kemp’s Aggressive Gambit, supra note 2.
13
   Declaration of Logan Lamb, supra note 10, ¶ 15; Wilkie & Pratt, Kemp’s Aggressive Gambit,
supra note 2.
                                               7
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 10 of 23




the problems, the Defendant has instead waged a political attack against the

Georgia Democratic Party. 14 For example, on November 3, 2018, the Defendant’s

office issued a press release announcing they had opened an investigation into the

Georgia Democratic Party for potential criminal cyber activity. 15 And the next

day, they issued another press release about this investigation. 16

              The Defendant’s approach to the State’s security issue has not only

failed to remedy the problem, but has advertised the vulnerability of the system to

those who may want to interfere with voters’ exercise of their right to vote.

       D.     Provisional Ballots
              If a voter cannot be found on the rolls, the voter is asked to cast a

provisional ballot. After the close of the polls, poll officers count the provisional

ballots and send them, with other information, to the election superintendent. The

superintendent by no later than 9:00 am on the day following an election, provides

the relevant materials to the board of registrars, who must promptly determine the



14
   Richard Fausset & Alan Blinder, Brian Kemp’s Office, Without Citing Evidence, Investigates
Georgia Democrats over Alleged ‘Hack,’ N.Y. Times (Nov. 4, 2018),
https://www.nytimes.com/2018/11/04/us/politics/georgia-elections-kemp-voters-hack.html.
15
   Press Release, Ga. Sec’y of State, After Failed Hacking Attempt, SOS Launches Investigation
into Georgia Democratic Party (Nov. 3, 2018), http://sos.ga.gov/index.php/general/
after_failed_hacking_attempt_sos_launches_investigation_into_georgia_democratic_party_.
16
   Press Release, Ga. Sec’y of State, SOS Releases More Details over Failed Cyberattack,
Officially Requests FBI to Investigate (Nov. 4, 2018), http://sos.ga.gov/index.php/general/
after_failed_hacking_attempt_sos_launches_investigation_into_georgia_democratic_party_.
                                               8
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 11 of 23




eligibility of each person that voted a provisional ballot. The registrars must finish

this work by the third business day after an election (in this case, by November 9,

2018). If during that three-day period, the registrars are unable to determine

whether the person was eligible to vote, the ballot will not be counted. See Ga.

Code § 21-2-419(c)(3). Accordingly, absent the relief sought by this motion, the

registrars will likely finish their task of determining eligibility—and eligible voters

will likely be disenfranchised—before this case can be heard on the merits.

             In order to determine exactly how many eligible voters are being

disenfranchised as a result of these issues, Common Cause seeks discovery

concerning the number of provisional ballots cast in this year’s general election in

each county and, to the extent ascertainable, the reason why each such provisional

ballot was cast. Common Cause further seeks discovery on any guidance provided

by the Secretary to county officials regarding, and all coding sheets or similar

documents used in connection with, reviewing provisional ballots or assessing the

eligibility of voters who voted by provisional ballots. This information will greatly

facilitate a hearing on the permanent relief sought in this action.

III.   ARGUMENT
             Common Cause seeks a Temporary Restraining Order (“TRO”)

pursuant to Fed. R. Civ. P. 65(b) to enjoin the county registrars from rejecting any


                                           9
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 12 of 23




provisional ballot relating to the 2018 general election on the ground that the

voter’s name is not found on the voter registration list, pending a decision on the

permanent relief sought in this case.

               To prevail on a motion for a TRO, a movant must establish: (1) a

substantial likelihood of success on the merits; (2) that the movant will suffer

irreparable injury in the absence of the requested injunctive relief; (3) that the

threatened harm outweighs the harm that the nonmovant would suffer if the

injunctive relief is issued; and (4) that the injunctive relief would not be adverse to

the public interest. See Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008) (setting out

the standard for a preliminary injunction); Windsor v. United States, No. 09-13998,

2010 WL 1999138, at *4 (11th Cir. May 10, 2010) (noting that the standard for a

temporary restraining order is identical to the standard for a preliminary

injunction).

               “The purpose of a preliminary injunction is to prevent irreparable

injury so as to preserve the court’s ability to render a meaningful decision on the

merits.” United States v. Alabama, 791 F.2d 1450, 1459 (11th Cir. 1986)

(affirming grant of a preliminary injunction). Therefore, a “substantial likelihood

of success on the merits” requires a showing of only “likely or probable, rather than

certain, success.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1232 (11th

                                           10
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 13 of 23




Cir. 2005). Moreover, when the balance of equities weighs heavily in favor of

granting preliminary relief the movant need only show a “substantial case on the

merits” in order to prevail. Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir.

1986) (quoting Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981) (per curiam)).

      A.     Common Cause Is Likely to Prevail on the Merits of Its Claims
             Common Cause has asserted federal and state constitutional and

statutory claims. Although each is slightly different, at their core, these claims all

come down to the question of whether the Defendant can impede an eligible

voter’s fundamental right to vote by failing to remedy—and indeed exacerbating—

security vulnerabilities that make it likely that the State’s voter registration system

has been tampered with. Plaintiff is likely to succeed on these claims, and

establish that the Defendant’s actions violate the U.S. and state constitutions, the

federal Help America Vote Act, and Georgia state law.

             Just by way of example, the Due Process Clause prohibits states from

engaging in activities “that render the voting system ‘fundamentally unfair.’” Ne.

Ohio Coalition for Homeless v. Husted, 696 F.3d 580, 597 (6th Cir. 2012) (quoting

League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 478 (6th Cir. 2008)).

A voting system may be unfair, and federal court intervention appropriate, when

“the fairness of the official terms and procedures under which the election was


                                          11
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 14 of 23




conducted” is in question, Griffin v. Burns, 570 F.2d 1065, 1078 (1st Cir. 1978), or

when practices “significantly depart[] from previous state election practice.” Warf

v. Bd of Elections, 619 F.3d 553, 559 (6th Cir. 2010) (citing Roe v. Alabama, 43

F.3d 574, 580–81 (11th Cir. 1995)).

             Courts have likewise held that it is fundamentally unfair to

disenfranchise voters whose only error was relying on the actions and instructions

of state actors. See Ne. Ohio Coalition for the Homeless, 696 F.3d at 597 (quoting

League of Women Voters of Ohio, 548 F.3d at 478) (finding that it was

“fundamentally unfair” to disenfranchise voters due to improper instructions by

poll-workers at no fault of the voters); Hunter v. Hamilton Cty. Bd. of Elections,

635 F.3d 219, 243 (6th Cir. 2011) (same).

             Defendant’s actions have significantly increased the likelihood that

eligible voters were unjustifiably disenfranchised through no fault of their own.

Defendant’s knowing maintenance of an unsecure voter registration database and

his amplification of public attention to the security vulnerabilities inherent in the

database just prior to the election recklessly exposed voters to potential tampering

with their voter registration records. Defendant’s actions materially increased the

risk that otherwise eligible voters would be unlawfully removed from the State

voter registration or would have their official information altered in such a manner

                                          12
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 15 of 23




that would force them to cast a provisional, rather than a regular, ballot. The

increased risk to voters coupled with the State’s existing provisional ballot

counting scheme, see Ga. Code §§ 21-2-418, -419, under which provisional ballots

are not counted when the voter names do not appear on the rolls, risks denying the

right of eligible Georgia citizens to vote in violation of the Fourteenth

Amendment’s Due Process Clause.

      B.     Plaintiff Will Suffer Irreparable Harm Absent Preliminary
             Injunctive Relief
             “An injury is irreparable if it cannot be undone through monetary

remedies.” Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010) (internal

quotation marks omitted). Here, there would be no remedy—monetary or

otherwise—that would cure the harm suffered by eligible voters if, upon being

unable to vote through the regular election processes because their registrations

were altered or removed as a result of Secretary Kemp’s reckless maintenance of

Georgia’s voter registration database, registrars are unable to prove that the voters

were properly registered, and their provisional ballots are presumed invalid and

ultimately not counted. That harm would be irreversible in the absence of the

requested injunctive relief because Georgia law provides no opportunity for the re-

adjudication of election results once they are certified. Martin v. Kemp, No. 1:18-

CV-4776-LMM, 2018 WL 5276242, at *2 (N.D. Ga. Oct. 24, 2018), appeal filed,
                                          13
         Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 16 of 23




No. 18-14503 (11th Cir. Oct. 29, 2018); see also Hoblock v. Albany Cty. Bd. of

Elections, 422 F.3d 77, 97 (2d Cir. 2005) (recognizing that certification of election

results without counting certain absentee ballots would constitute irreparable

harm).

              The likelihood of irreparable harm is greater where, as here, the

claims implicate voting, a “fundamental political right . . . [that is] preservative of

all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886). “It is simply not

possible to pay someone for having been denied a right of this importance,” and

therefore, monetary remedies “would obviously be inadequate.” Dillard v.

Crenshaw Cty., 640 F. Supp. 1347, 1363 (M.D. Ala. 1986). As one court in this

Circuit put it, “[o]nce the election comes and goes, ‘there can be no do-over and no

redress.’” Madera v. Detzner, 325 F. Supp. 3d 1269, 1282 (N.D. Fla. 2018)

(quoting League of Women Voters of N.C. v. North Carolina, 769 F.3d 224, 247

(4th Cir. 2014)).

              Accordingly, courts routinely recognize that state actions that infringe

upon the right to vote constitute irreparable injury for preliminary injunction

purposes. See, e.g., Ga. State Conference of the NAACP v. Fayette Cty. Bd. of

Comm’rs, 118 F. Supp. 3d 1338, 1347–48 (N.D. Ga. 2015) (Batten, J.) (finding

irreparable harm where plaintiffs would be forced to vote using an election system

                                           14
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 17 of 23




that would dilute their votes); Charles H. Wesley Educ. Found., Inc. v. Cox, 324 F.

Supp. 2d 1358, 1368 (N.D. Ga. 2004) (same where defendant refused to accept

plaintiff’s voter registration in her precinct of residence, preventing her from

voting), aff’d, 408 F.3d 1349 (11th Cir. 2005); Dillard v. City of Greensboro, 870

F. Supp. 1031, 1035 (M.D. Ala. 1994) (denying stay pending appeal of an

injunction, noting that in a constitutionally defective election, “monetary remedies

would be inadequate compensation for the plaintiffs”).

      C.     The Balance of the Equities Weighs Heavily in Favor of Plaintiff
             The balance of equities tips heavily in Plaintiff’s favor. In the

absence of the requested injunctive relief, the likely injury to the interests of

Georgia’s voters is significant and irreparable, as explained above. As the

Supreme Court has stated, “[n]o right is more precious in a free country than that

of having a voice in the election of those who make the laws under which, as good

citizens, we must live. Other rights, even the most basic, are illusory if the right to

vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). To forestall

this harm, Common Cause has already expended, and will continue to expend,

considerable resources and volunteer-time it would otherwise devote to its other

organizational activities. See Compl. ¶ 5.




                                           15
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 18 of 23




             Although the requested injunctive relief may “require additional

efforts” from Secretary Kemp at an administrative level, postponing the

certification of the election results until the merits of Plaintiff’s claims are

addressed would not be “impossible or unduly burdensome.” See Fayette County,

118 F. Supp. 3d at 1348. Whatever costs, burdens, and inconveniences may fall on

Secretary Kemp, such burdens “cannot begin to compare with the further

subjection of [Georgia’s voters’] to denial of their right, to full and equal political

participation.” Crenshaw County, 640 F. Supp. at 1363. 17

      D.     The Requested Preliminary Injunctive Relief Would Be in the
             Public Interest
             “[T]he protection of ‘franchise-related rights is without question in the

public interest.’” Fayette County, 118 F. Supp. 3d at 1349 (quoting Cox, 408 F.3d


17
  When confronted with balances of equities like this one, courts routinely grant
preliminary injunctions. See, e.g., Fayette County, 118 F. Supp. 3d at 1350;
Crenshaw Cty., 640 F. Supp. at 1373; Cox, 324 F. Supp. 2d at 1369; see also
United States v. Berks County, 250 F. Supp. 2d 525, 541 (E.D. Pa. 2003)
(“Although these reforms may result in some administrative expenses for
Defendants, such expenses are likely to be minimal and are far outweighed by the
fundamental right at issue.”); Johnson v. Halifax Cty., 594 F. Supp. 161, 171
(E.D.N.C. 1984) (granting preliminary injunction upon finding that administrative
and financial burdens on defendant were not undue in light of the irreparable harm
caused by unequal opportunity to participate in county election); North Carolina
State Conference of the NAACP v. N.C. State Bd. of Elections, No. 1:16CV1274,
2016 WL 6581284, at *10 (M.D.N.C. Nov. 4, 2016) (“Any additional burden that
may result from restoring voter registrations that were improperly canceled should
fall on the State, not on the voter.”).
                                           16
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 19 of 23




at 1355). Plaintiff’s requested injunction would protect the franchise-related rights

of eligible Georgia voters who cast provisional ballots following the unlawful

removal or alteration of their voter registration records, facilitated by the

Secretary’s reckless actions.

             Additionally, the requested injunctive relief would serve the public

interest because it would bolster public confidence in the election process. See

Casarez v. Val Verde County, 957 F. Supp. 847, 865 (W.D. Tex. 1997) (“The

public must have confidence that the election process is fair. Those who have

studied history and have observed the fragility of democratic institutions in our

own time realize that one of our country’s most precious possessions is the

widespread acceptance of election results.” (ellipses omitted)).

      E.     Common Cause’s Request for Expedited Discovery Should Also
             Be Granted
             In order to determine the full extent of the relief necessary, it is

necessary to know how many people cast provisional ballots in Georgia in this

election, per county, and to know the reason why each such provisional ballot was

cast. It is also necessary to know how provisional ballots are reviewed and how

the eligibility of voters who voted by provisional ballots is determined. This

information is all in the possession of the Secretary, or of local election officials

under the supervision of the Secretary in his capacity as the State’s chief election
                                           17
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 20 of 23




official. This discovery should be provided on a rolling basis, but no later than

November 9, 2018, in order to provide the Court and the parties an opportunity to

brief what further relief would be appropriate.

IV.   CONCLUSION
             For the foregoing reasons, we respectfully request that Plaintiff’s

Motion be granted.

             This 7th day of November, 2018.

                     DLA PIPER LLP

                     By:   /s/ Christopher Campbell

                           Christopher G. Campbell
                           One Atlantic Center
                           1201 West Peachtree Street, Suite 2800
                           Atlanta, GA 30309-3450
                           (404) 736-7808
                           christopher.campbell@dlapiper.com


                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                         Robert A. Atkins
                               (pro hac vice application pending)
                               NY Bar No. 2210771
                         Farrah R. Berse
                               (pro hac vice application pending)
                               NY Bar No. 4129706
                         Makiko Hiromi
                               (pro hac vice application pending)
                               NY Bar No. 5376165
                         William E. Freeland
                               (pro hac vice application pending)
                                         18
Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 21 of 23




                        NY Bar No. 5450648
                 Melina M. Meneguin Layerenza
                        (pro hac vice application pending)
                        NY Bar No. 5559240
                 1285 Avenue of the Americas
                 New York, NY 10019-6064
                 (212) 373-3000
                 ratkins@paulweiss.com
                 fberse@paulweiss.com
                 mhiromi@paulweiss.com
                 wfreeland@paulweiss.com
                 mmeneguin@paulweiss.com


           BRENNAN CENTER FOR JUSTICE AT NEW YORK
           UNIVERSITY SCHOOL OF LAW
               Myrna Pérez
                     (pro hac vice application pending)
                     NY Bar No. 4874095
               Lawrence D. Norden
                     (pro hac vice application pending)
                     NY Bar No. 2881464
               Wendy R. Weiser
                     (pro hac vice application pending)
                     NY Bar No. 2919595
               Maximillian Feldman
                     (pro hac vice application pending)
                     NY Bar No. 5237276
               120 Broadway, Suite 1750
               New York, NY 10271
               (646) 292-8310
               perezm@brennan.law.nyu.edu
               nordenl@brennan.law.nyu.edu
               weiserw@brennan.law.nyu.edu
               feldmanm@brennan.law.nyu.edu


                 Attorneys for Plaintiffs
                                19
Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 22 of 23




                               20
       Case 1:18-cv-05102-AT Document 15-1 Filed 11/07/18 Page 23 of 23




                      CERTIFICATE OF COMPLAINCE

      I hereby certify that the foregoing PLAINTIFF’S MEMORANDUM OF

LAW IN SUPPORT OF MOTION FOR A TEMPORARY RESTRAINING

ORDER AND EXPEDITED DISCOVERY was prepared double-spaced in 14-

point Times New Roman pursuant to Local Rule 5.1(C), and is in compliance with

the 25 page length limitation set forth in Local Rule 7.1(D).



                                /s/ Christopher Campbell
                                Christopher G. Campbell
                                DLA Piper LLP




                                         21
